Title: Enclosure II: Antonio Serristori to the Governor of Leghorn, 23 October 1793
From: Serristori, Antonio
To: Governor of Leghorn


            
              Florence [Italy] 23 Octr 1793.
            
            Having spoken to Lord Hervey, & shewn him Your Eccel⟨ys⟩ Letter dated the 21
              inst. as well as the Paper No. 1, therein a⟨n⟩nex’d, he has inform’d me by writing
              that he has represented t⟨he⟩ matter to the Commander of the Squadron who is now in
              t⟨he⟩ City, & who has written to the Commander in his Absence ordering him not to
              take any Step against the America⟨n⟩ Vessel. I remain
              &c. Your humble Servt
            
              (Signed,) Anthony Seristori.Minister for Foreign affairs
            
          